Exhibit 10.4

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

NOTICE OF PERFORMANCE SHARE AWARD

 

 

You have been awarded Performance Shares of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·                  Your name:  Thomas Tippl

 

·                  Total number of Performance Shares awarded:  80,000

 

·                  Date of Grant:  May 11, 2009

 

·                  Grant ID:  08001709

 

·                  Your Award of Performance Shares is governed by the terms and
conditions set forth in:

 

·                  this Notice of Performance Share Award;

 

·                  the Performance Share Award Terms attached hereto as
Exhibit A (the “Award Terms”); and

 

·                  the Company’s Amended and Restated 2008 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

 

·                  Your Award of Performance Shares has been made in connection
with your employment agreement with the Company or one of its subsidiaries or
affiliates as a material inducement to your entering into or renewing employment
with such entity pursuant to such agreement, and is also governed by any
applicable terms and conditions set forth in such agreement.

 

·                  Schedule for Lapse of Restrictions:  Except as otherwise
provided under the Award Terms, the Restrictions on the Performance Shares
awarded to you will lapse in their entirety on February 15, 2010 if the non-GAAP
earnings per share of the Company for the year ended December 31, 2009, as
reported as such in the press release issued by the Company for that period, is
greater than or equal to $0.68, provided you remain continuously employed by the
Company or one of its subsidiaries or affiliates through such date.

 

·                  Please sign and return to the Company this Notice of
Performance Share Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

--------------------------------------------------------------------------------


 

·                  If you wish to make an election to include the value of the
Performance Shares in your taxable income for the current calendar year, you
must complete and sign the Section 83(b) Election Form attached hereto as
Exhibit B and both (1) file a copy of it with the Internal Revenue Service
Center at which you file your federal income tax return and (2) return a copy of
it to the Company, in each case no later than the 30th day after the Date of
Grant.

 

·                  Please return all items to be returned to the Company to:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

You should retain (1) the enclosed duplicate copy of this Notice of Performance
Share Award for your records and (2) if applicable, two copies of your completed
Section 83(b) Election Form, (a) one copy of which should be filed with the
Internal Revenue Service Center at which you file your federal income tax return
no later than 30th day after the Date of Grant as described above and (b) one
copy of which should be submitted with your federal income tax return for the
current calendar year.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

/s/ Ann E. Weiser

 

Ann E. Weiser

 

Chief Human Resources Officer

 

 

 

Date:

May 15, 2009

 

 

ACCEPTED AND AGREED:

 

 

 

/s/ Thomas Tippl

 

Thomas Tippl

 

 

 

Date:

May 15, 2009

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

RESTRICTED SHARE AWARD TERMS

 

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

“Additional Shares” means any additional Common Shares issued in respect of
Performance Shares in connection with any adjustment pursuant to Section 10
hereof.

 

“Award” means the award described on the Grant Notice.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 10 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company or any of its subsidiaries or other
affiliates.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Employment Agreement” means the employment agreement between the Holder and the
Company Group, dated as of September 9, 2005, as amended from time to time.

 

“Employment Violation” means any material breach by Grantee of his or her
employment agreement with the Company or one of its subsidiaries or affiliates
for so long as the terms of such employment agreement shall apply to Grantee
(with any breach of the post-termination obligations contained therein deemed to
be material for purposes of these Award Terms).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

--------------------------------------------------------------------------------


 

“Grant Notice” means the Notice of Performance Share Award to which these Award
Terms are attached as Exhibit A.

 

“Look-back Period” means, with respect to any Employment Violation by Grantee,
the period beginning on the date which is 12 months prior to the date of such
Employment Violation by Grantee and ending on the date of computation of the
Recapture Amount with respect to such Employment Violation.

 

“Performance Shares” means Common Shares subject to the Award (including any
Additional Shares) as to which the Restrictions have not lapsed and which have
not been forfeited to the Company in accordance with the Grant Notice and these
Award Terms.

 

“Plan” means the Amended and Restated Activision Blizzard, Inc. 2008 Incentive
Plan, as amended from time to time.

 

“Recapture Amount” means, with respect to any Employment Violation by Grantee,
the gross gain realized or unrealized by Grantee upon all lapses of the
Restrictions during the Look-back Period with respect to such Employment
Violation, which gain shall be calculated as the sum of:

 

(i)            if Grantee has received any Vested Shares during such Look-back
Period and sold such Vested Shares, an amount equal to the product of (A) the
sales price per Vested Share times (B) the number of such Vested Shares sold at
such sales price; plus

 

(ii)           if Grantee has received any Vested Shares during such Look-back
Period and not sold such Vested Shares, an amount equal to the product of
(A) the greatest of the following: (1) the Market Value per Share of Common
Shares on the date the Restrictions lapsed with respect to such Vested Shares,
(2) the arithmetic average of the per share closing sales prices of Common
Shares as reported on NASDAQ for the 30 trading day period ending on the trading
day immediately preceding the date of the Company’s written notice of its
exercise of its rights under Section 14 hereof, or (3) the arithmetic average of
the per share closing sales prices of Common Shares as reported on NASDAQ for
the 30 trading day period ending on the trading day immediately preceding the
date of computation, times (B) the number of such Vested Shares which were not
sold.

 

“Restricted Book Entry” means a book entry on the Company’s stock register
maintained by its transfer agent and registrar, which book entry shall bear a
notation regarding the Restrictions as set forth in Section 15(a) hereof and, if
appropriate, a notation regarding securities law restrictions as set forth in
Section 15(b) hereof.

 

“Restrictions” means the restrictions set forth in Section 2 hereof.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Section 83(b) Election” means an election under Section 83(b) of the Code, or
any successor provision thereto, to include the value of the Performance Shares
in taxable income for the calendar year in which the Award is granted.

 

A-2

--------------------------------------------------------------------------------


 

“Term Sheet” means the Corporate Governance Term Sheet approved by the Delaware
Court of Chancery in connection with the settlement of In re Activision, Inc.
Shareholder Derivative Litigation, C.D. Cal. Case No. CV06-4771 MRP (JTLx); In
re Activision Shareholder Derivative Litigation, L.A.S.C. Case No. SC090343.

 

“Vested Shares” means Common Shares subject to the Award (including any
Additional Shares) as to which the Restrictions have lapsed in accordance with
Section 3 or 4 hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan.

 

2.             Restrictions.  None of the Common Shares subject to the Award
(including any Additional Shares), or any right or privilege pertaining thereto,
may be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of or encumbered in any way not expressly permitted by these Award Terms, or
subjected to execution, attachment or similar process, unless and until such
restrictions thereon lapse pursuant to Section 3 or 4 hereof.  Any attempt to
sell, assign, transfer, pledge, hypothecate or otherwise dispose of or encumber
any such Common Shares, or any right or privilege pertaining thereto, in any way
not expressly permitted by these Award Terms before such restrictions thereon
lapse pursuant to Section 3 or 4 hereof shall be null and void and of no force
and effect.

 

3.             Lapse of Restrictions.  Except as otherwise set forth in these
Award Terms, the Restrictions shall lapse in accordance with the “Schedule for
Lapse of Restrictions” set forth on the Grant Notice.

 

4.             Termination of Employment.  In the event that Grantee’s
employment is terminated for any reason prior to February 15, 2010, as of the
date of such termination of employment the Restrictions shall cease to lapse and
all Performance Shares shall immediately be forfeited to the Company without
payment of consideration by the Company.

 

5.             Tax Withholding.  The Company shall have the right to require
Grantee to satisfy any Withholding Taxes resulting from the lapse of the
Restrictions, from any Section 83(b) Election or otherwise in connection with
the Award at the time such Withholding Taxes become due.  The Company shall
determine the method or methods Grantee may use to satisfy any Withholding Taxes
contemplated by this Section 5, which may include any of the following:  (a) by
delivery to the Company of a bank check or certified check or wire transfer of
immediately available funds; (b) through the delivery of irrevocable written
instructions, in a form acceptable to the Company, that the Company withhold
Vested Shares otherwise then deliverable having a value equal to the aggregate
amount of the Withholding Taxes (valued in the same manner used in computing the
amount of such Withholding Taxes); or (c) by any combination of (a) and
(b) above.  Notwithstanding anything to the contrary contained herein, (i) the
Company or any of its subsidiaries or affiliates shall have the right to
withhold from Grantee’s compensation any

 

A-3

--------------------------------------------------------------------------------


 

Withholding Taxes contemplated by this Section 5 and (ii) the Company shall have
no obligation to deliver any Vested Shares unless and until all Withholding
Taxes contemplated by this Section 5 have been satisfied.

 

6.             Voting Rights.  The holder of the Performance Shares shall be
entitled to the voting privileges associated therewith.

 

7.             Dividends.  Any cash dividends declared and paid on the
Performance Shares shall be paid to the holder thereof concurrently with the
payment of such dividends to all other record holders of Common Shares.

 

8.             Receipt and Delivery; Removal of Restrictions.  Performance
Shares shall be evidenced by a Restricted Book Entry in the name of the holder
of the Performance Shares.  Performance Shares shall become Vested Shares at
such time as the Restrictions thereon lapse in accordance with the Grant Notice
and these Award Terms.  As soon as practicable after the Restrictions on any
Performance Shares lapse, the Company shall cause the legend regarding the
Restrictions set forth in Section 16(a) hereof to be removed from the resulting
Vested Shares and cause the resulting Vested Shares to be delivered to a
Company-Sponsored Equity Account in the name of the person entitled to such
Vested Shares (or, with the Company’s consent, such other brokerage account as
may be requested by such person); provided, however, that, in the event such
Vested Shares are subject to a legend regarding securities law restrictions as
set forth in Section 15(b) hereof, the Company shall instead cause a certificate
evidencing such Vested Shares and bearing such legend to be delivered to the
person entitled thereto.

 

9.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of
Grantee taken as a whole without Grantee’s consent.  Without intending to limit
the generality or effect of the foregoing, the Committee may amend the terms of
the Award (i) in recognition of unusual or nonrecurring events (including,
without limitation, events described in Section 10 hereof) affecting the Company
or any of its subsidiaries or affiliates or the financial statements of the
Company or any of its subsidiaries or affiliates, (ii) in response to changes in
applicable laws, regulations or accounting principles and interpretations
thereof, or (iii) to prevent the Award from becoming subject to Section 409A.

 

10.           Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 13 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of Grantee that would otherwise result from (a) any
stock dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,

 

A-4

--------------------------------------------------------------------------------


 

(b) any change of control, merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, or issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing.  Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for the Award such
alternative consideration (including, without limitation, cash or other equity
awards), if any, as it may determine to be equitable in the circumstances and
may require in connection therewith the surrender of the Award.

 

11.           Compliance with Applicable Laws and Regulations and Company
Policies and Procedures.

 


(A)           GRANTEE IS RESPONSIBLE FOR COMPLYING WITH (A) ANY FEDERAL, STATE
AND LOCAL TAXATION LAWS APPLICABLE TO GRANTEE IN CONNECTION WITH THE AWARD,
(B) ANY FEDERAL AND STATE SECURITIES LAWS APPLICABLE TO GRANTEE IN CONNECTION
WITH THE AWARD, (C) THE REQUIREMENTS OF ANY SECURITIES EXCHANGE, SECURITIES
ASSOCIATION, MARKET SYSTEM OR QUOTATION SYSTEM ON WHICH SECURITIES OF THE
COMPANY OF THE SAME CLASS AS THE SHARES ARE THEN TRADED OR QUOTED, (D) ANY
RESTRICTIONS ON TRANSFER IMPOSED BY THE COMPANY’S CERTIFICATE OF INCORPORATION
OR BYLAWS, AND (E) ANY POLICY OR PROCEDURE THE COMPANY MAINTAINS OR MAY ADOPT
WITH RESPECT TO THE TRADING OF ITS SECURITIES.


 

(b)           The Award is subject to the terms and conditions of the Term
Sheet, and any Company policies or procedures adopted in connection with the
Company’s implementation of the Term Sheet, including, without limitation, any
policy requiring or permitting the Company to recover any gains realized by
Grantee in connection with the Award.

 

12.           Section 409A.  Payments contemplated with respect to the Award are
intended to be exempt from Section 409A, and all provisions of the Plan, the
Grant Notice and these Award Terms shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  Notwithstanding the foregoing, (i) nothing in the Plan, the Grant
Notice and these Award Terms shall guarantee that the Award is not subject to
taxes or penalties under Section 409A and (ii) if any provision of the Plan, the
Grant Notice or these Award Terms would, in the reasonable, good faith judgment
of the Company, result or likely result in the imposition on Grantee or any
other person of taxes, interest or penalties under Section 409A, the Committee
may, in its sole discretion, modify the terms of the Plan, the Grant Notice or
these Award Terms, without the consent of Grantee, in the manner that the
Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such taxes, interest or penalties;
provided, however, that this Section 12 does not create an obligation on the
part of the Committee or the Company to make any such modification.

 

13.           Registration and Listing.  Notwithstanding anything to the
contrary contained herein, the Company shall not be obligated to issue or
transfer any Performance Shares or Vested Shares, and no Performance Shares or
Vested Shares may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered in any way, unless such transaction is in
compliance with (a) the Securities Act of 1933, as amended, or any comparable
federal securities law, and all applicable state securities laws, (b) the
requirements of any securities exchange, securities association, market system
or quotation system on which securities of the Company of

 

A-5

--------------------------------------------------------------------------------


 

the same class as the securities subject to the Award are then traded or quoted,
(c) any restrictions on transfer imposed by the Company’s certificate of
incorporation or bylaws, and (d) any policy or procedure the Company has adopted
with respect to the trading of its securities, in each case as in effect on the
date of the intended transaction.  The Company is under no obligation to
register, qualify or list, or maintain the registration, qualification or
listing of, Performance Shares or Vested Shares with the SEC, any state
securities commission or any securities exchange, securities association, market
system or quotation system to effect such compliance.  Grantee shall make such
representations and furnish such information as may be appropriate to permit the
Company, in light of the then existence or non-existence of an effective
registration statement under the Securities Act of 1933, as amended, relating to
Performance Shares or Vested Shares, to issue or transfer Performance Shares or
Vested Shares in compliance with the provisions of that or any comparable
federal securities law and all applicable state securities laws.  The Company
shall have the right, but not the obligation, to register the issuance or
transfer of Performance Shares or Vested Shares or resale of Performance Shares
or Vested Shares under the Securities Act of 1933, as amended, or any comparable
federal securities law or applicable state securities law.

 

14.           Transferability.  Notwithstanding the Restrictions, with the
Company’s consent, Grantee may transfer Performance Shares for estate planning
purposes or pursuant to a domestic relations order; provided, however, that any
transferee shall be bound by all of the terms and conditions of the Plan, the
Grant Notice and these Award Terms and shall execute an agreement in form and
substance satisfactory to the Company in connection with such transfer; and
provided, further that Grantee will remain bound by the terms and conditions of
the Plan, the Grant Notice and these Award Terms.

 

15.           Employment Violation.  In the event of an Employment Violation,
the Company shall have the right to require (a) the forfeiture by Grantee to the
Company of any Performance Shares and (b) payment by Grantee to the Company of
the Recapture Amount with respect to such Employment Violation; provided,
however, that, in lieu of payment by Grantee to the Company of the Recapture
Amount, Grantee, in his or her discretion, may tender to the Company the Vested
Shares acquired during the Look-back Period with respect to such Employment
Violation and Grantee shall not be entitled to receive any consideration from
the Company in exchange therefor.  Any such forfeiture of Performance Shares and
payment of the Recapture Amount, as the case may be, shall be in addition to,
and not in lieu of, any other right or remedy available to the Company arising
out of or in connection with such Employment Violation, including, without
limitation, the right to terminate Grantee’s employment if not already
terminated and to seek injunctive relief and additional monetary damages.

 

16.           Legends.

 

(a)           Restrictions.  The Company shall cause any Restricted Book Entry
evidencing the Performance Shares to bear a notation substantially as follows:

 

“THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY, WHETHER VOLUNTARY,
INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET

 

A-6

--------------------------------------------------------------------------------


 

FORTH IN THE AMENDED AND RESTATED ACTIVISION BLIZZARD, INC. 2008 INCENTIVE PLAN
(THE “PLAN”), AND IN THE ASSOCIATED NOTICE OF RESTRICTED SHARE AWARD, INCLUDING
THE RESTRICTED SHARE AWARD TERMS ATTACHED THERETO (THE “AWARD NOTICE”).  A COPY
OF THE PLAN AND AWARD NOTICE MAY BE OBTAINED FROM ACTIVISION BLIZZARD, INC.”

 

(b)           Securities Laws.  The Company may, if determined by it based on
the advice of counsel to be appropriate, cause any Restricted Book Entry
evidencing Performance Shares or any certificate evidencing Vested Shares to
bear a notation or legend, as the case may be, substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

17.           No Right to Continued Employment.  Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon Grantee any right
to be continued in the employ of the Company or any of its subsidiaries or
affiliates or derogate from any right of the Company or any of its subsidiaries
or affiliates to retire, request the resignation of, or discharge Grantee at any
time, with or without cause.

 

18.           Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

19.           Governing Law.  To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of laws thereof.

 

20.           Successors and Assigns.  The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 14 hereof and Grantee’s estate or
beneficiary(ies) as determined by will or the laws of descent and distribution.

 

21.           Notices.  Any notice or other document which Grantee or the
Company may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows:  (a) if to the Company, at its office at 3100

 

A-7

--------------------------------------------------------------------------------


 

Ocean Park Boulevard, Santa Monica, California 90405, Attn: Stock Plan
Administration, or such other address as the Company by notice to Grantee may
designate in writing from time to time; and (b) if to Grantee, at the address
shown on the Employment Agreement, or such other address as Grantee by notice to
the Company may designate in writing from time to time.  Notices shall be
effective upon receipt.

 

22.           Conflict with Employment Agreement or Plan.  In the event of any
conflict between the terms of the Employment Agreement and the terms of the
Grant Notice or these Award Terms, the terms of the Grant Notice or these Award
Terms, as the case may be, shall control.  In the event of any conflict between
the terms of the Employment Agreement, the Grant Notice or these Award Terms and
the terms of the Plan, the terms of the Plan shall control.

 

23.           Deemed Agreement.  By accepting the Award, Grantee is deemed to be
bound by the terms and conditions set forth in the Plan, the Grant Notice and
these Award Terms.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

SECTION 83(b) ELECTION FORM

 

Election to Include Value of Restricted Property in Gross Income
in Year of Transfer under Internal Revenue Code § 83(b)

 

The undersigned (the “Taxpayer”) hereby makes an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, with respect to
the property described below and supplies the following information in
accordance with the applicable federal income tax regulations:

 

1.             The name, address and taxpayer identification number of the
Taxpayer are:

 

Name:

 

 

Address:

 

 

 

 

 

Taxpayer I.D. Number:

 

 

 

2.             Description of property with respect to which the election is
being made: 80,000 shares of Common Stock, par value $0.000001 per share, of
Activision Blizzard, Inc., a Delaware corporation (the “Company”).

 

3.             Date of transfer; taxable year:  The date on which property was
transferred is May 11, 2009.  The taxable year to which this election relates is
calendar year 2009.

 

4.             The nature of the restrictions to which the property is subject: 
The property is subject to transfer restrictions by virtue of an agreement
between the Taxpayer and the Company, and the book entry on the Company’s stock
register evidencing the property bears a notation to that effect.  Except as
otherwise described below, the restrictions on the property will lapse in their
entirety on February 15, 2010 if the non-GAAP earnings per share of the Company
for the year ended December 31, 2009, as reported as such in the press release
issued by the Company for that period, is greater than or equal to $0.68.  In
the event that Taxpayer’s employment is terminated for cause and, unless the
Company decides otherwise, in the event that Taxpayer’s employment is terminated
for any other reason, as of the date of such termination of employment the
restrictions will cease to lapse and all restricted property will immediately be
forfeited to the Company without payment of consideration by the Company.

 

5.             Fair market value:  The fair market value at time of transfer
(determined without regard to any restrictions other than restrictions which by
their terms will never lapse) of the property with respect to which this
election is being made is $[              ] per share.

 

--------------------------------------------------------------------------------


 

6.             Amount paid for property:  Taxpayer did not pay any cash amount
for the property.

 

7.             Furnishing statement to employer:  A copy of this statement has
been furnished to the Company.

 

 

Dated:

 

 

 

 

 

 

Signature of Taxpayer

 

B-2

--------------------------------------------------------------------------------


 

Instructions for Section 83(b) Election Form

 

1.                                       The form must be filed with the
Internal Revenue Service Center (or other IRS office) at which the Taxpayer
files his or her federal income tax return and with the Company, in each case no
later than the 30th day after the date of grant set forth on the Notice of
Performance Share Award to which this Section 83(b) Election Form is attached as
Exhibit B.

 

2.                                       In addition, the Taxpayer must submit
one copy of the form with his or her federal income tax return for the year in
which the date of grant occurred.

 

3.                                       The Section 83(b) election, once made,
is irrevocable, unless the Internal Revenue Service consents to the revocation.

 

4.                                       The Taxpayer must sign the form.

 

B-3

--------------------------------------------------------------------------------